Citation Nr: 1643120	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  09-11 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the instant case, the Veteran contends that his PTSD is related to a hostile military or terrorist stressor while serving on a Navy vessel off the shores of Vietnam.  Specifically, the Veteran alleges that he was exposed to mortar fire along with viewing burned and maimed bodies of Vietnamese nationals floating in boats near his vessel.  Service personnel records from February 1970 to March 1975 show that the Veteran was assigned to a Navy ship that participated in "TG 76.5 (ARG-8)" in the contiguous waters of Vietnam from August 1972 to October 1972.  The Board finds that a records search related to the Veteran's assigned vessel during the identified timeframe is warranted to properly develop the claim for adjudication.  38 C.F.R. §§ 3.159(a), 3.304(f).  

Additionally, further development is warranted in regards to the medical evidence of record.  In June 2011, the Veteran was afforded a VA examination for his PTSD condition.  The examiner opined that the Veteran did not meet the criteria under DSM-IV for a PTSD diagnosis.  However, the examiner further stated that the Veteran had depressive symptoms which were secondary to PTSD and diagnosed the Veteran with an anxiety disorder, NOS.  In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veteran's Claims (Court) held that "The Board should not limit its consideration of the claim based on the appellant's belief that he suffered from PTSD, something he generally is not competent to render in the first place."  See id. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant.").  A claim identified as PTSD cannot be limited only to that diagnosis, but must be considered as a claim for a mental disability, which a medical professional has the expertise to determine.  

Here, the examiner has diagnosed the Veteran with anxiety and a nexus opinion is required to determine if the mental condition is related to service.  In addition, the Veteran received a diagnosis for PTSD from a VA facility in July 2008 that the VA examiner failed to discuss.  In April 2009, the Veteran also was diagnosed with depression during VA treatment.  Hence, the evidence of record indicates that the diagnosed mental conditions may be associated with the Veteran's service or another one of his service-connected disabilities.  As such, a VA examination is warranted to determine the etiology of the diagnosed mental conditions.  38 C.F.R. §  3.159(a); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Additionally, any outstanding VA treatment records should be obtained on remand as well.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records from March 2016 to present and associate them with the claims file.

2.  Request verification from the Joint Services Records Research Center or other appropriate repository for verification of the Veteran's service on the U.S.S. Alamo and the unit's participation in operation TG 76.5 (ARG-8) in the contiguous waters of Vietnam from August 1972 to October 1972.  

Prepare a memorandum for the record regarding the verification of stressors related to the Veteran's PTSD.

3.  After completion of #1 and 2, schedule the Veteran for a VA examination to determine the nature and etiology of his mental condition.  Ask the examiner to review the claims file in order to be familiar with the medical history of his disorder.  The examiner is asked to discuss the following:

a)  Is the Veteran's current mental disorder(s) at least as likely as not to have had its onset in service or is otherwise related to service.  An opinion is to be provided for each mental health diagnosis.  The examiner is asked to address the Farmington Vet Center July 2008 diagnosis of PTSD in the analysis.

b)  Is it at least likely as not (a 50 percent or greater probability) that any of the Veteran's service-connected disabilities caused the Veteran's current mental condition.

c)  Is it at least likely as not (a 50 percent or greater probability) that any of the Veteran's service-connected disabilities aggravated (increased in disability beyond the natural progression) the Veteran's current mental condition.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for any mental condition in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

A comprehensive rationale is to be provided for each opinion expressed.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board.  38 C.F.R. § 20.1100(b) (2015).



